                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

RAYMO LEONARD, #179 703,                    )
                                            )
       Plaintiff,                           )
                                            )
       v.                                   )   CIVIL ACTION NO. 2:16-CV-746-ALB
                                            )
WALTER MYERS, et al.,                       )
                                            )
       Defendants.                          )


                                            ORDER

       On August 5, 2019, the Magistrate Judge filed a Recommendation in this case to which no

timely objections have been filed. (Doc. 31). Upon an independent review of the file in this case

and upon consideration of the Recommendation of the Magistrate Judge, it is

       ORDERED and ADJUDGED that the Recommendation of the Magistrate Judge be and is

hereby ADOPTED, and this case be and is hereby DISMISSED as follows:

       1. Defendants’ motion for summary judgment (Doc. 12) is GRANTED.

       2. This case is DISMISSED with prejudice.

       3. No costs are taxed.

       A separate Final Judgment will be entered.

       DONE and ORDERED this 18th day of November 2019.


                                                 /s/ Andrew L. Brasher
                                            ANDREW L. BRASHER
                                            UNITED STATES DISTRICT JUDGE
